             Case 6:21-cv-00553-ADA Document 12 Filed 07/30/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 R2 Solutions LLC,                                 §
                                                   §
                                Plaintiff,         §
                                                   §
 v.                                                §     Civil Action No.: 6:21-CV-553-ADA
                                                   §
                                                         JURY TRIAL DEMANDED
 Roku, Inc.,                                       §
                                                   §
                              Defendant.           §
                                                   §
      ROKU, INC’S SECOND UNOPPOSED MOTION TO EXTEND TIME TO MOVE,
        ANSWER OR OTHERWISE RESPOND TO PLAINTIFF’S COMPLAINT


           Roku, Inc., Defendant herein, without waiving any defenses described or referred to in

Rule 12, Federal Rules of Civil Procedure, or any other available defenses, moves this Court to

extend, for and additional fifteen (15) days, the time within which Defendant Roku is required to

move, answer, or otherwise respond to Plaintiff’s Complaint for Patent Infringement. In support

of its motion Defendant Roku states the following:

      1.   On June 1, 2021, Plaintiff filed its Complaint for Patent Infringement alleging that Roku,

Inc. violated certain asserted patents owned by Plaintiff.

      2. On June 16, 2021, Defendant Roku was served with a copy of Plaintiff’s Complaint.

      3. Roku’s original answer date would have fallen on July 7, 2021, right after a holiday.

      4. Prior to July 7, Lead Counsel for Plaintiff agreed to a thirty (30) day extension of the

applicable response deadlines to and including August 6, 2021.

      5. Roku filed its unopposed motion to extend (Dkt. 10), which this granted by Text Order

on July 9, 2021.


{ROKUIN/00005/00556034}
           Case 6:21-cv-00553-ADA Document 12 Filed 07/30/21 Page 2 of 3




    6. After Roku secured Lead Counsel, counsel for Plaintiff agreed to an additional extension

of fifteen (15) days to allow Roku’s Lead Counsel time to answer or otherwise respond.

    7. The additional time to respond would reset the date for Roku to answer or otherwise

respond to Plaintiff’s Complaint to August 21, 2021.

    8. The agreement to extend the deadline to answer or otherwise respond should not be

construed as a waiver of Roku’s rights or available defenses, including for instance, Roku’s right

to file appropriate counterclaims, assert affirmative defenses, or otherwise challenge the validity

of the asserted patents.

        WHEREFORE, Defendant Roku, Inc. respectfully requests that the time in which they are

required to move, answer, or otherwise respond to Plaintiff’s Complaint for Patent Infringement

be extended to and include August 21, 2021.

                                                     Respectfully Submitted,

                                                         /s/ David N. Deaconson
                                                          DAVID N. DEACONSON
                                                          Texas Bar Card No. 05673400
                                                          deaconson@pakislaw.com

                                                          PAKIS, GIOTES, PAGE & BURLESON, P.C.
                                                          P.O. Box 58
                                                          Waco, Texas 76703-00058
                                                          (254) 297-7300
                                                          (254) 297-7301 Facsimile


                                                          Local Counsel for Roku, Inc.




{ROKUIN/00005/00556034}                          2
           Case 6:21-cv-00553-ADA Document 12 Filed 07/30/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        A true and correct copy of the foregoing document was served on all counsel of record

via electronic transmission on July 30, 2021.

                                                    /s/ David N. Deaconson




{ROKUIN/00005/00556034}                         3
